                                                                    1   Robert C. Ryan (#7164)
                                                                        Timothy A. Lukas (#4678)
                                                                    2   HOLLAND & HART LLP
                                                                        5441 Kietzke Lane, Second Floor
                                                                    3   Reno, Nevada 89511
                                                                        Phone: (775) 327-3042
                                                                    4   Fax: (775) 786-6179
                                                                        rcryan@hollandhart.com
                                                                    5   tlukas@hollandhart.com
                                                                    6   Christopher B. Hadley
                                                                        (Admitted pro hac vice)
                                                                    7   JONES, WALDO, HOLBROOK & McDONOUGH, PC
                                                                        1441 West Ute Blvd., Suite 330
                                                                    8   Park City, Utah 84098
                                                                        Telephone: (435) 200-0087
                                                                    9   Facsimile: (435) 200-0084
                                                                        chadley@joneswaldo.com
                                                                   10
                                                                        Attorneys for Plaintiff and Counter Defendants
                                                                   11
                     Phone: (775) 327-3000 ♦ Fax: (775) 786-6179




                                                                   12                               UNITED STATES DISTRICT COURT
HOLLAND & HART LLP
                            5441 Kietzke Lane, 2nd Floor




                                                                   13                                      DISTRICT OF NEVADA
                                   Reno, NV 89511




                                                                   14 CHEMEON SURFACE TECHNOLOGY, LLC, a                     Case No.: 3:15-cv-00294-MMD-CBC
                                                                      Nevada limited liability company,
                                                                   15
                                                                                             Plaintiff,                        STIPULATION AND ORDER FOR
                                                                   16                                                           EXTENSION OF TIME TO FILE
                                                                                    v.                                       PROPOSED JOINT PRETRIAL ORDER
                                                                   17
                                                                      METALAST INTERNATIONAL, INC., a Nevada                           [FIRST REQUEST]
                                                                   18 corporation; METALAST, INC., a Nevada
                                                                      corporation; SIERRA DORADO, INC., a Nevada
                                                                   19 corporation; DAVID M. SEMAS, an individual;
                                                                      GREG D. SEMAS, an individual; and WENDI
                                                                   20 SEMAS-FAURIA, an individual.

                                                                   21                        Defendants.
                                                                   22
                                                                      DAVID M. SEMAS; and METALAST
                                                                   23 INTERNATIONAL, INC.,

                                                                   24                        Counterclaimants,
                                                                                     v.
                                                                   25
                                                                      CHEMEON SURFACE TECHNOLOGY, LLC,
                                                                   26 DEAN S. MEILING; and MADYLON
                                                                      MEILING,
                                                                   27
                                                                                      Counter Defendants.
                                                                   28

                                                                                                                         1
                                                                    1          Plaintiff and Counter Defendants, by and through their undersigned counsel, Timothy A.
                                                                    2   Lukas of Holland & Hart, LLP; and Defendants and Counterclaimants, by and through their
                                                                    3   undersigned counsel, Michael D. Hoy of Hoy Chrissinger Kimmel Vallas, PC, stipulate and agree
                                                                    4   as follows:
                                                                    5          1.      On February 26, 2019, the Court entered a Minute Order (ECF 480) referring the
                                                                    6   matter to settlement.
                                                                    7          2.      On March 12, 2019, the Court issued its Order Scheduling Settlement Conference,
                                                                    8   setting April 11, 2019 as the Settlement Conference. The Parties attended the settlement conference
                                                                    9   and attempted in good faith to resolve all remaining issues pending before the Court in this case.
                                                                   10   They were unsuccessful.
                                                                   11          3.      Subsequent to the settlement Conference, the Parties have continued discussions for
                     Phone: (775) 327-3000 ♦ Fax: (775) 786-6179




                                                                   12   resolution of the matters before the Court. This includes potential issues in case David Semas, et
HOLLAND & HART LLP
                            5441 Kietzke Lane, 2nd Floor




                                                                   13   al. v Chemetall US, Inc., et al., Case No. 3:19-cv-00125-MMD-CBC (“Semas v. Chemetall Case”)
                                   Reno, NV 89511




                                                                   14   transferred to this Court and involving many of the same facts and parties in this case.
                                                                   15          4.      The parties in both cases have reached an agreement to consent to having this case
                                                                   16   and the Semas v. Chemetall Case tried before Magistrate Judge Carry and executed their Consent
                                                                   17   forms (copies are attached as Exhibit 1 and 2) which they shall promptly file with the Court upon
                                                                   18   entry of an order approving this stipulation.
                                                                   19          5.      Significant steps in reaching the Magistrate Consents for both cases and with the
                                                                   20   parties involved also included the stipulation that all remaining claims in this case (3:15-cv-00294-
                                                                   21   MDM-CBC) will be tried without jury and the Parties in this case request to extend the deadline for
                                                                   22   filing their proposed Joint Pretrial Order until July 18, 2019. This extends the current deadline set
                                                                   23   forth in the Minute Order (ECF 480) which would set the deadline as May 13, 2019 based on the
                                                                   24   unsuccessful efforts at the April 11, 2019 settlement conference.
                                                                   25          6.      Pursuant to LR 6-1, this is the first request for an extension of the deadline to file a
                                                                   26   joint pretrial order and is made with good cause and in good faith and not for purposes of delay.
                                                                   27   The Parties believe the extension of time, resolution of any jury issues in this case (3:15-cv-00294-
                                                                   28   MDM-CBC) and Consent to trying this case and the Semas v. Chemetall Case to the Magistrate will

                                                                                                                         2
                                                                    1   avoid unnecessary costs and delay in the final adjudication of the merits1. Counsel do not believe
                                                                    2   that the extension requested would cause any undue delay in this case.
                                                                    3            IT IS SO STIPULATED.
                                                                    4       DATED this 3rd day of May, 2019.                 DATED this 3rd day of May, 2019.
                                                                    5       HOLLAND & HART LLP                               HOY CHRISSINGER KIMMEL VALLAS PC
                                                                    6         /s/ Timothy A. Lukas                             /s/ Michael D. Hoy
                                                                            Robert C. Ryan (7164)                            Michael D. Hoy (2723)
                                                                    7       Timothy A. Lukas (#4678)                         Bank of America Tower
                                                                            5441 Kietzke Lane, Second Floor                  50 West Liberty Street, Suite 840
                                                                    8       Reno, Nevada 89511                               Reno, Nevada 89501
                                                                    9       Attorneys for Chemeon Surface Technology         Attorneys for Defendants and
                                                                            and Dean S. Meiling and Madylon Meiling          Counterclaimants
                                                                   10

                                                                   11                                                  IT IS SO ORDERED.
                     Phone: (775) 327-3000 ♦ Fax: (775) 786-6179




                                                                   12                                                  UNITED STATES DISTRICT JUDGE
HOLLAND & HART LLP
                            5441 Kietzke Lane, 2nd Floor




                                                                   13
                                   Reno, NV 89511




                                                                   14                                                  DATED: May 7, 2019
                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26   1
                                                                          No substantive consolidation of the cases is intended or sought by the parties. The parties in this
                                                                   27   case and the Semas v. Chemetall Case seek only assignment to the same Magistrate assigned to these
                                                                        cases, Magistrate Judge Carry, which they strongly believe will foster efficiency for their respective
                                                                   28   clients and the court and provide a consistency of rulings given the similar factual nexus in both
                                                                        cases and parties the involved.
                                                                                                                         3
                                                                    1                                       PROOF OF SERVICE
                                                                    2          Pursuant to FRCP 5, I declare, as follows:
                                                                    3          I am employed in the City of Reno, County of Washoe, State of Nevada, by the law offices
                                                                    4   of Holland & Hart. My business address is 5441 Kietzke Lane, Second Floor, Reno, Nevada 89511.
                                                                        I am over the age of 18 years and not a party to this action.
                                                                    5
                                                                            On May 3, 2019, I served the foregoing STIPULATION AND ORDER FOR
                                                                    6   EXTENSION OF TIME TO FILE PROPOSED JOINT PRETRIAL ORDER as follows:
                                                                    7         ELECTRONIC: by electronic transmission through the United States District Court’s
                                                                    8          CM/ECF system to the parties below:

                                                                    9           Michael D. Hoy
                                                                                HOY CHRISSINGER KIMMEL
                                                                   10           Bank of America Tower
                                                                                50 West Liberty Street, Suite 840
                                                                   11           Reno, Nevada 89501
                     Phone: (775) 327-3000 ♦ Fax: (775) 786-6179




                                                                                Telephone: (775) 786-8000
                                                                   12           Facsimile: (775) 786-7426
                                                                                mhoy@nevadalaw.com
HOLLAND & HART LLP
                            5441 Kietzke Lane, 2nd Floor




                                                                   13
                                                                                Attorneys for Defendants
                                   Reno, NV 89511




                                                                   14

                                                                   15
                                                                              EMAIL: Courtesy copies of this document were forwarded by email to the following:
                                                                   16
                                                                                Rew R. Goodenow, Esq.
                                                                   17           Parson Behle & Latimer
                                                                                50 W. Liberty Street, Suite 750
                                                                   18           Reno, NV 89501
                                                                                rgoodenow@parsonsbehle.com
                                                                   19
                                                                                Attorneys for Defendant Albemarle Corporation in
                                                                   20           Case No. 19-cv-00125-MMD-CBC
                                                                   21
                                                                                James D. Boyle, Esq.
                                                                   22           Holley Driggs Walch Fine Puzey
                                                                                  Stein & Thompson
                                                                   23           400 S. Fourth Street, Suite 300
                                                                                Las Vegas, NV 89101
                                                                   24           jboyle@nevadafirm.com

                                                                   25           Attorneys for Plaintiffs in
                                                                                Case No. 19-cv-00125-MMD-CBC
                                                                   26

                                                                   27

                                                                   28

                                                                                                                       4
                                                                    1          I declare under penalty of perjury under the laws of the United States of America that the
                                                                        foregoing is true and correct, and that this declaration was executed on May 3, 2019.
                                                                    2

                                                                    3                                                         /s/ Jeanette Sparks
                                                                    4
                                                                        12432375_6
                                                                    5

                                                                    6

                                                                    7

                                                                    8

                                                                    9

                                                                   10

                                                                   11
                     Phone: (775) 327-3000 ♦ Fax: (775) 786-6179




                                                                   12
HOLLAND & HART LLP
                            5441 Kietzke Lane, 2nd Floor




                                                                   13
                                   Reno, NV 89511




                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                                                                        5
